Exhibit 10.2

FORM OF

WAIVER AGREEMENT

This WAIVER AGREEMENT (this “Agreement”) is made and entered into as of [•],
2020, by and between [•] (the “Holder”), and Inseego Corp., a Delaware
corporation (the “Company”). Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to such terms in the Indenture (as
defined below).

RECITALS

WHEREAS, the Holder is the beneficial owner of $[•] in principal amount of the
Company’s 5.50% Convertible Senior Notes due 2022 (together with any additional
Notes owned by the Holder as of the Close of Business on the Business Day
immediately preceding the Optional Repurchase Date, the “Holder Notes”), issued
pursuant to a note in global form registered in the name of Cede & Co. in
accordance with that certain Indenture, dated January 9, 2017, by and between
the Company and Wilmington Trust, National Association (as amended from time to
time, the “Indenture”);

WHEREAS, pursuant to Section 3.06(a) of the Indenture, the Holder has the right,
at its option, to require the Company to repurchase all of the Holder Notes, or
any portion thereof in an Authorized Denomination, on the Optional Repurchase
Date for an amount of cash equal to the Optional Repurchase Price for such Notes
(the “Optional Repurchase Right”); and

WHEREAS, subject to the terms and conditions set forth herein, the Holder
desires to waive its Optional Repurchase Right with respect to all Holder Notes,
whether currently held or later acquired by the Holder after the date hereof.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Section 1.01 Waiver of Optional Repurchase Right. The Holder, on behalf of
itself and its successors and assigns, hereby unconditionally and irrevocably
waives its Optional Repurchase Right with respect to all Holder Notes.

Section 1.02 Restriction on Transfer. The Holder, on behalf of itself and its
successors and assigns, hereby agrees not to sell or otherwise transfer any
Holder Notes prior to the Optional Repurchase Date without the prior written
consent of the Company. For the avoidance of doubt, any permitted transferee of
Holder Notes shall succeed and be subject to all of the terms and conditions of
this Agreement, and the Holder agrees, as a condition precedent to the transfer
of any Holder Notes, to require any proposed transferee to agree in writing to
be bound by, and subject to, all the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

ARTICLE II

Representations, Warranties and Covenants of the Holder

The Holder represents and warrants to, and agrees with, the Company as set forth
below in this Article II, as of the date hereof:

Section 2.01 Existence and Power.

(a) The Holder is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all requisite entity power
and authority to carry out the transactions contemplated hereby in accordance
with the terms hereof.

(b) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby by the Holder (i) will contravene any formation
documents of the Holder, (ii) will constitute a violation of or a default under,
or conflict with or require a filing with, or consent, approval or authorization
under, any contract, commitment, agreement, understanding, arrangement,
restriction, law, statute, rule, regulation, judgment, order, injunction, suit,
action or proceeding of any kind to which the Holder is a party or by which the
Holder or any of its assets are bound, or (iii) will require the Holder to make
any filing to any governmental or quasi-governmental authority.

Section 2.02 Valid and Enforceable Agreement; Authorization. The execution,
delivery and performance by the Holder of this Agreement has been duly
authorized by all requisite entity action. This Agreement constitutes the legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally and to the effect of general
principles of equity.

Section 2.03 Beneficial Ownership and Title to Exchange Notes. The Holder
currently owns $[•] in principal amount of the Notes. The Holder is, or will be,
as of the Close of Business on the Business Day immediately preceding the
Optional Repurchase Date, the sole beneficial owner of the Holder Notes. The
Holder has not, in whole or in part, (a) assigned, transferred, hypothecated,
pledged or otherwise disposed of the Holder Notes or its rights in the Holder
Notes, or (b) given any person or entity any transfer order, power of attorney
or other authority of any nature whatsoever with respect to the Holder Notes,
and will not take any such actions with respect to Holder Notes acquired after
the date hereof.

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company represents and warrants to, and agrees with, the Holder as set forth
below in this Article III, as of the date hereof:

Section 3.01 Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company’s
obligations hereunder, and to consummate the transactions contemplated hereby.



--------------------------------------------------------------------------------

(b) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby by the Company (i) will contravene the
certificate of incorporation or the bylaws of the Company, (ii) will constitute
a violation of or a default under, or conflict with or require a consent,
approval or authorization under, any contract, commitment, agreement,
understanding, arrangement, restriction, law, statute, rule, regulation,
judgment, order, injunction, suit, action or proceeding of any kind to which the
Company is a party or by which the Company or any of its assets are bound, or
(iii) will require the Company to make any filing to any governmental or
quasi-governmental authority, except for the filing of a Form 8-K with the U.S.
Securities and Exchange Commission.

Section 3.02 Valid and Enforceable Agreement; Authorization. The execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action. This Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally and to the effect of general principles of
equity.

ARTICLE IV

Miscellaneous Provisions

Section 4.01 Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns, including any
transferee or assignee of the Holder Notes, as set forth in Section 1.02 hereof.

Section 4.02 Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but both of which, when taken
together, shall constitute one and the same instrument. Any counterpart or other
signature hereupon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

Section 4.03 Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.

Section 4.04 Governing Law; Jurisdiction; Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to its conflicts of laws provisions. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York, City of New York, for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the



--------------------------------------------------------------------------------

Parties hereto irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER. The parties hereto agree and acknowledge that each party has retained
counsel in connection with the negotiation and preparation of this Agreement,
and that any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the foregoing agreements or any amendment, schedule or exhibits thereto.

Section 4.05 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

Section 4.06 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile or other
electronic transmission (provided confirmation of transmission is mechanically
or electronically generated and kept on file by the sending party), or (c) one
(1) business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and telephone
numbers for such communications shall be:

If to the Company:

Inseego Corp.

9710 Scranton Road, Suite 200

San Diego, California 92121

Attention:    Stephen M. Smith

Telephone: (858) 247-2149

Email: stephen.smith@inseego.com

with a copy (for informational purposes only) to:

Paul Hastings LLP

4747 Executive Drive, Twelfth Floor

San Diego, CA 92121

Attention: Teri O’Brien

Telephone: (858) 458-3031

Email: teriobrien@paulhastings.com



--------------------------------------------------------------------------------

If to the Holder, to the address specified on the signature page hereto.

Any party hereto may change his or its address for notice by giving notice
thereof in the manner herein above provided.

Section 4.07 Interpretations. The words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

Section 4.08 Further Assurances. The Holder and the Company each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.09 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 4.10 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY: INSEEGO CORP. By:  

                    

Name:   Stephen M. Smith Title:  
Executive Vice President and Chief Financial Officer HOLDER: By:  

             

Name:   Title:   Address:

 

1